



COURT OF APPEAL FOR ONTARIO

CITATION:
Cheek v. Vanden
    Berg, 2012 ONCA 285

DATE: 20120501

DOCKET: M40683

Feldman, Blair and Hoy JJ.A.

BETWEEN

Ralph Cheek and Consorcia Cheek, by their litigation
    guardians, Lyndon Ferareza and Nancy Ferareza

Plaintiffs (Responding parties/Respondents)

and

Shirley Vanden Berg
and Hans Rosenthal

Defendants (Moving parties/Appellants)

Warren A. Lyon, for the moving party

Benjamin D. Eisner, for the responding parties

Heard: February 13, 2012

On a motion to review the order of Doherty J.A. dated November
    7, 2011.

ENDORSEMENT

[1]      The moving party, Ms. Vanden Berg, seeks to
    review the order of Doherty J.A. dated November 7, 2011, denying her
    motion for an extension of time to appeal the order of Spence J. dated March 11,
    2011 where he refused to set aside the order for default judgment dated June 29,
    2010. Ms. Vanden Berg also moves to set aside the order of Himel J. dated April
    27, 2011 whereby she refused to review the decision of Spence J.

[2]      On June 29, 2010, the responding parties
    obtained default judgment against Ms. Vanden Berg for the sale of mortgaged
    property based on default. Ms. Vanden Berg moved to set aside the default
    judgment on March 11, 2011, but the motion was denied by Spence J. on the basis
    that Ms. Vanden Berg had not moved promptly to set aside the default judgment
    once she learned about it in October 2010, and in any event, there was no
    defence on the merits as the mortgages were in default.

[3]      Ms. Vanden Berg then moved for an emergency
    motion before Himel J. to review the order of Spence J. Himel J. held that the
    matter was
res judicata
and that Ms. Vanden Bergs remedy was to appeal
    the order.

[4]      Ms. Vanden Berg then filed a notice of motion
    on October 27, 2011 for an order extending the time to appeal from those
    orders. Doherty J.A. dismissed the motion on November 7, 2011. In his
    endorsement, he observed that Master McAfee had approved the sale in September
    2011 and that the sale had been completed.  He found that there was no basis to
    extend the time to appeal the order of Spence J., which was the order Doherty
    J.A. understood to be central. Nor was there any basis on which the moving
    party could succeed on an appeal of the order of Spence J.

[5]      We see no error in the reasoning or the
    conclusion reached by Doherty J.A. Ms. Vanden Berg claims she was not properly
    served. However, Spence J. refused to set aside the default judgment
    because Ms. Vanden Berg had not moved promptly after learning of the judgment.
    There is no basis to set aside that decision. Nor did the applicant seek to
    appeal that judgment to this court in time. Since the property has already been
    sold, the justice of the case also does not require that an extension be
    granted so that an appeal in this matter can proceed. The report on the
    reference dated October 31, 2011 contains an accounting of the proceeds of the
    sale.

[6]      The motion to review the decision of Doherty
    J.A. is dismissed with costs fixed at $1,000 inclusive of disbursements and H.S.T.

Signed:        K. Feldman J.A.


R. A. Blair
    J.A.

Alexandra Hoy
    J.A.


